Case 1:18-cr-20817-KMW Document 23 Entered on FLSD Docket 03/27/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-20817-CR-WILLIAMS

 UNITED STATES OF AMERICA

 vs.

 JOSE MARIA VELEZ MONSALVE,

  Defendant.
 __________________________________/

                              JOINT MOTION TO CONTINUE TRIAL

          The United States of America, by and through the undersigned Assistant United States

  Attorney, joined by Jose R.E. Batista, Esq., counsel for defendant Jose Maria Velez Monsalve

  (“Velez Monsalve”), hereby respectfully requests that, pursuant to Title 18, United States Code,

  Section 3161(h)(7)(A), this Honorable Court grant a continuance for the calendar call, pretrial

  hearings, and trial for sixty (60) days, until the trial period beginning on or about June 22, 2020

  (or the closest date to the trial period beginning after June 22, 2020), and states as follows:

       1. This is the Parties’ first motion for a continuance for this defendant’s trial.

       2. Defendant Velez Monsalve is the first of six defendants to be extradited from Colombia to

          face charges in the above-captioned case. The remaining five defendants (Carlos Ibarra

          Valencia, Carlos Alberto Cantin Rodriguez, Maria Lucelly Batero Soto, Francisco Ignacio

          Ruiz Castro, and Limber Disney Quiroz Cabal) are currently in Colombian custody

          pending extradition. It is unclear at this time when the remaining five defendants will be

          extradited.

       3. On February 25, 2020, Velez Monsalve had his initial appearance before the Honorable

          Edwin G. Torres, United States Magistrate Judge (D.E. 12).
Case 1:18-cr-20817-KMW Document 23 Entered on FLSD Docket 03/27/2020 Page 2 of 4



     4. On March 12, 2020, this Honorable Court set the pre-trial schedule and procedures for

        defendant Velez Monsalve’s case, scheduling calendar call for April 7, 2020, and trial for

        April 13, 2020 (D.E. 19).

     5. On March 20, 2020, K. Michael Moore, United States Chief District Judge, Southern

        District of Florida, ordered all jury trials in the District scheduled to begin on or after March

        30, 2020, continued until April 27, 2020 (Administrative Order 2020-21). All trial-specific

        deadlines in criminal cases scheduled to begin before April 27, 2020 were also continued

        (id.).

     6. On March 25, 2020, this Honorable Court granted Assistant Federal Public Defender

        Abigail Becker’s motion to withdraw, and appointed Jose R.E. Batista, Esq. as Velez

        Monsalve’s counsel (D.E. 22).

     7. Mr. Batista has not been able to visit with Velez Monsalve due to restrictions at FDC Miami

        related to the pandemic.

     8. Undersigned counsel has not been able to provide Mr. Batista with discovery in the case

        due to logistical challenges related to the pandemic. Undersigned counsel is attempting to

        provide defense counsel with as much discovery as possible electronically.

     9. Undersigned counsel is currently scheduled to begin an approximately four-week trial

        before the Honorable Cecilia A. Altonaga in United States v. Bernardo Quinonez, et al.,

        Case No. 18-20946-CR-ALTONAGA (see Case No. 18-20946-CR-ALTONAGA D.E.

        921).

     10. The ends of justice served by granting the requested continuance outweigh the best interest

        of the public and the defendant in a speedy trial. See 18, U.S.C., § 3161(h)(7)(A).




                                                   2
Case 1:18-cr-20817-KMW Document 23 Entered on FLSD Docket 03/27/2020 Page 3 of 4



      11. As noted above, undersigned counsel consulted with Jose R.E. Batista, Esq., counsel for

           defendant Jose Maria Velez Monsalve, who joins this motion.

           Therefore, the United States respectfully requests that this Honorable Court grant a

  continuance for the calendar call, pretrial hearings, and trial for sixty (60) days until the trial period

  beginning on or about June 22, 2020 (or the closest date to the trial period beginning after June 22,

  2020).



                                                           Respectfully submitted,
                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY

                                                  By:      /s/ Joseph M. Schuster
                                                           Joseph M. Schuster
                                                           Assistant United States Attorney
                                                           Southern District of Florida
                                                           Court ID # A5502182
                                                           99 Northeast 4th Street
                                                           Miami, Florida 33132-2111
                                                           Tel: (305) 961-9336
                                                           Fax: (305) 530-7976
                                                           joseph.schuster@usdoj.gov




                                                      3
Case 1:18-cr-20817-KMW Document 23 Entered on FLSD Docket 03/27/2020 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 27, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I further certify that the foregoing document

  is being served this day on counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.


                                                     /s/ Joseph M. Schuster
                                                     Joseph M. Schuster
                                                     Assistant United States Attorney




                                                 4
